                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DERRICK L. JOHNSON,                                  Case No. 19-cv-06871-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                v.
                                   9
                                                                                             Re: Dkt. No. 4
                                  10    CDCR,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed a pro se civil rights action. Plaintiff was sent a notice

                                  14   that he had not paid the filing fee or submitted a complete application for leave to proceed in

                                  15   forma pauperis (“IFP”). He was allowed twenty-eight days to either pay the fee or file a proper

                                  16   application with all the required documents. More than twenty-eight days has passed, and plaintiff

                                  17   has not paid the fee, filed a complete application to proceed IFP or otherwise communicated with

                                  18   the Court. The case is DISMISSED without prejudice and the incomplete motion to proceed IFP

                                  19   (Docket No. 4) is DENIED.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 2, 2020

                                  22

                                  23
                                                                                                      JAMES DONATO
                                  24                                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DERRICK L. JOHNSON,
                                   4                                                          Case No. 19-cv-06871-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        CDCR,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on January 2, 2020, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Derrick L. Johnson ID: AY7574
                                       Kern Valley State Prison
                                  18   P.O. Box 5104
                                       Delano, CA 93216
                                  19

                                  20

                                  21   Dated: January 2, 2020

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
